Citation Nr: 0614756	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Esq.


INTRODUCTION

The veteran served on active duty from October 1993 until 
February 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.

FINDINGS OF FACT

1.  Medical evidence of record reflects a current diagnosis 
of PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence verifying any of 
the veteran's claimed in-service stressors, and, despite 
requests from VA, the veteran has not presented sufficient 
information to confirm any claimed stressors.

4.  The current diagnosis of PTSD is not based on any 
confirmed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has PTSD based on stressful events that occurred 
during his military service in Bosnia.  

As a preliminary matter, the Board must examine whether all 
due process requirements were satisfied in this case.  The 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and, 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).
 
In the present case, the RO sent the veteran a VCAA letter in 
August 2002, which was prior to the initial adjudication of 
his claim.  The letter advised him of the evidence needed to 
substantiate the claim for service connection, and of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The August 2002 VCAA letter explained to the 
veteran that the RO had requested treatment records from the 
Vet Center in Bellingham, Washington and that it had received 
the recitation of PTSD stressors he had submitted as well as 
the supporting statement from the psychotherapist that he had 
submitted.  The letter also asked the veteran to tell the RO 
about any information or evidence that he wanted VA to try 
and get for him.  See 38 C.F.R. § 3.159(b)(1).  Following the 
August 2002 letter, the RO sent a second VCAA letter in 
February 2003, also prior to the initial adjudication of his 
claim, in which they indicated that they had not received all 
the evidence they needed.  The letter informed the veteran as 
to what information or evidence they still needed, and 
explained what he could do to help his claim.  The letter 
also requested that the veteran complete an attached PTSD 
questionnaire with detailed information.  In short, the Board 
finds that the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding notice, were met by the August 
2002 and February 2003 letters.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date or a disability 
rating for the claim on appeal.  Nevertheless, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
any issue as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  

The duty to assist under the VCAA has also been fulfilled.  
The claimant did not request a hearing before a member of the 
Board or by a Hearing Officer or Decision Review Officer at 
the Regional Office.  His service medical records are 
included in his file.  The veteran was evaluated and has been 
treated since April 1999 by the Veterans Center in 
Bellingham, Washington, for his claimed mental disability, 
and copies of those records are in the claims file.  His most 
recent psychiatric treatment recorded in the claims file was 
provided in July 2002 by his private physician, Dr. J. H.  
Although the veteran was not provided a VA compensation and 
pension examination in this case, the Board finds that such 
an examination is not necessary to decide this appeal.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In that 
regard, the July 2002 private examination report includes a 
diagnosis of PTSD.  Moreover, the question as to whether or 
not the veteran has a PTSD diagnosis is not dispositive in 
this case.  Rather, as is explained further in the decision 
below, the larger question in this appeal involves whether 
the record contains evidence sufficient to verify the 
veteran's claimed in-service stressors.  

The Board acknowledges that the RO did not refer the 
veteran's alleged in-service stressors to the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly know 
as U.S. Armed Center for Unit Records Research (USASCURR)) 
for corroboration.  Although the veteran alleged numerous in-
service stressors, not one of them was detailed with the 
requisite specificity as to name, places, event, month and 
year sufficient to permit JSRRC to attempt to verify their 
occurrence.  The veteran was sent a PTSD questionnaire in 
February 2003 in which he was requested to provide very 
detailed information about his claimed stressors.  Although 
he responded to that letter in October 2004, his statement 
did not provide enough detail to enable verification by the 
JSRRC.  The Board notes that the veteran has not claimed that 
he participated in combat, nor does the record reflect such.  
All of the foregoing will be discussed in greater depth later 
in this decision.  
 
The Board finds that all relevant, identified, and available 
evidence from his VA and private medical treatment has been 
obtained, and the Board is unaware of any outstanding 
relevant evidence that should be requested in this appeal.  
Therefore, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law, and will 
proceed with a discussion of the merits of this appeal.

To support a claim for service connection for PTSD, a 
claimant must present evidence of (1) a current diagnosis of 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred; and (3) 
medical evidence of a causal nexus, or link, between the 
current symptomatology and the claimed in service stressors.  
38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  See Sizemore v. Principi, 18 Vet. App. 264, 270 
(2004); 38 C.F.R. § 3.304(f).  Service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Action Ribbon, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  VAOPGCPRE 12-99 (October 18, 1999).

Section 1154(b) requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  VAOPGCPREC 12-99.  Where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Sizemore, 18 
Vet. App. at 270; Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen, 10 
Vet. App. at 142.

After carefully reviewing and weighing the evidence and 
information of record, the Board finds that a preponderance 
of the evidence weighs against the veteran's claim for 
service connection for PTSD.  The Board acknowledges that the 
veteran underwent a private psychiatric examination in July 
2002, which yielded diagnoses that include PTSD.  The 
examiner appears to have considered as accurate the veteran's 
account of the various stressful events that the veteran 
described as occurring in service.  Although there is also 
some medical evidence of record weighing against a diagnosis 
of PTSD (such as a May 2001 Vet Center record that finds no 
evidence of PTSD), the Board concludes, for the purposes of 
this analysis, that the July 2002 examination report provides 
a clear diagnosis of PTSD.  While the Board finds that the 
veteran's current symptomotology satisfies elements (1) of 38 
C.F.R. § 3.304(f), the crucial element in this case is 
element (2) relating to combat service or in-service 
stressors.

The veteran's service records reflect that his awards and 
decorations include the Army Lapel Button, Army Achievement 
Medal, UN Service Medal, Army Service Ribbon, Overseas 
Service Ribbon, and Expert Marksmanship Badge.  His DD Form 
214 indicates no medals or badges indicative of participation 
in combat, and the service medical records are negative in 
this regard.  Moreover, the veteran has not claimed that he 
participated in combat, nor do his alleged stressors contain 
description of events that are indicative of his 
participation in combat.  Since combat status has not been 
demonstrated, the veteran's lay testimony alone is not enough 
to establish the occurrence of the alleged stressors.  See 
Moreau, supra.  

The Board has carefully reviewed each of the veteran's 
stressor statements of record.  However, the objective 
evidence of record fails to verify the occurrence of any of 
the alleged in-service stressors.  Significantly, the veteran 
was asked in the RO's letter of February 2003 for approximate 
dates of occurrence, related to month and year, for each 
stressful event.  He was advised that this information was 
needed to obtain evidence of the stressful events.  However, 
as is discussed in greater depth below, the veteran did not 
provide enough detailed information about his allegations.  
Thus, the only evidence of record of the claimed incidents is 
his statements.    

The veteran's service medical records do not reveal any 
evidence that corroborate the occurrence of any alleged in-
service stressor.  Indeed, the write-up of his Army 
Commendation Medal for his period of peacekeeping duty as a 
rifleman (sentry) in Macedonia (from June 1994 to December 
1994) by his platoon sergeant, SFC F. G., and approved by his 
Company Commander and Task Force Commander, listed the 
following four accomplishments which warranted recognition:  
(1) Performance of duties as primary briefer for OP U56; (2) 
dedication to duty in the successful rebuilding of OP U56 
before schedule; (3) dedication in the rebuilding of OP U57 
before schedule; and (4) recognition of his work ethic and 
initiative which allowed him to complete missions normally 
assigned to NCOs.  The proposed citation offered was for 
"exceptionally meritorious service while serving as a 
Peacekeeper during Operation Able Sentry II in the Former 
Yugoslav Republic of Macedonia."

The credible post-service evidence also fails to verify the 
occurrence of the veteran's alleged in-service stressors.  He 
filed his claim of entitlement to service connection for PTSD 
in March 2001.  This followed a period of attempted academic 
work and part-time work as a painter.  His personal 
physician, Dr. J. H., reported in July 2002 that he was 
living with his girlfriend in British Colombia and helping 
her in her business.  She manufactures and sells natural 
products, such as soaps and essential oils.  

The veteran stated in his 'stressor letter' of February 3, 
2002 that during his two years, three months and 21 days of 
active service (June - December 1994) on UN peacekeeping 
duties in Bosnia (Macedonia) where his duties included 
"observing, monitoring, and reporting activity in the U.S. 
Battalion sector located in the mountains bordering Bosnia-
Herzegovina and Macedonia."  In addition, the veteran stated 
that he "was in charge of briefing the Generals and Colonels 
who would on occasion fly up to the border."  

Among his primary reported stressor incidents, which he 
describes in the February 2002 letter, the July 2002 private 
medical examination, and the October 2004 PTSD questionnaire, 
are a training incident and an incident in garrison.  The 
first, a training incident, involved a misfire of a jammed 20 
mm weapon resulting in a stomach wound to a fellow soldier 
requiring his evacuation to a medical facility for treatment.  
The second, an incident involving the crushing of a fellow 
soldier in his unit by one of our tanks being parked in a 
motor pool in Schweinfurt, Germany, occurred when the tank 
driver did not use the required two ground guides and 
accidentally crushed the one soldier attempting to guide him 
to his parking spot in the motor pool.  The veteran did not 
provide approximate dates for the above two incidents, other 
than to indicate that the incidents occurred either before or 
after his time in Bosnia.  The veteran seemed to indicate 
that he observed at least part of the first incident (he 
states that he saw a pool of blood), but based on the 
veteran's October 2004 statement it is unclear whether he 
observed or heard about the second incident.  He stated that 
it bothered him "to hear that a man died like that so near 
where I worked everyday."  He described this later incident 
as occurring when "returning from Grafenwehr," but he did 
not provide any dates.

As another stressor, the veteran described an incident in 
which a fellow soldier was killed by a Bosnian Army sniper 
"near [his] OP."  The veteran was assigned to OP 56, and 
according to the veteran the incident occurred in OP 54 and 
55, thus, it does not appear that he observed the incident.  
The veteran did not provide the name of the soldier, or the 
date.  Another reported stressor incident involved an alleged 
fly-over of their position by Bosnian Army helicopters and 
the illumination of their OP by spotlights in violation of UN 
regulations.  In his March 2002 statement, the veteran 
indicated that the helicopters were there for about one to 
two minutes.  

In the October 2004 statement, the veteran described an event 
in which a soldier in his group was attacked by others with a 
five gallon bucket of ice cold water and shaving cream.  The 
veteran indicated that he was paranoid that the soldier was 
going to think he did it, and try to get back at him.  He did 
not provide a date for the incident.  He also indicated that 
the Rules of Engagement that he was required to follow while 
in Macedonia (to fire only if fired upon) was "a mentally 
tough task to do and very taxing on your physical body."  

In summary, the veteran has provided some information 
regarding events that he believes were stressful experiences, 
and which he believe provide the basis for his current PTSD.  
As noted earlier, the veteran's military record does not 
support combat status.  Moreover, each of his alleged 
stressors appears to be of a non-combat nature.  The Board 
has carefully reviewed the veteran's service records, but 
those records do not provide corroboration of the veteran's 
claimed stressors.  While service records show that the 
veteran was physically present in Macedonia during the period 
from June to December 1994, these records fail to show that 
the claimed events of aircraft intrusions upon his position 
or sniper deaths occurred or that he was present if they in 
fact occurred.  

The only evidence regarding the claimed stressors emanates 
from the veteran himself.  Because these incidents do not 
involve actual combat, they must be corroborated to 
substantiate the claim.  Such corroboration has not occurred 
in this case.  Service records are silent as to each of the 
above incidents and the veteran has not submitted any other 
evidence, such as statements from fellow veterans, which 
would serve to support his account.  Nor has he provided the 
necessary detailed information, such as names, dates, and 
location, which would assist VA in trying to seek 
verification of his allegations.  The Board notes that the 
alleged stressors cited by the veteran are somewhat 
inconsistent with the evidence provided in the citation 
prepared by his command to recognize his duty as a 
peacekeeper in Macedonia.  In that citation, prepared by and 
signed by his platoon sergeant and his company commander 
while in service, his initiative, hard work and zeal are 
described in a peacetime scenario.  This must be compared 
with his subsequent stressor statements of March 2002 and 
October 2004, and his statement to the Vet Center counselor 
and to Dr. J. H., his private physician, suggesting that he 
was in a hostile environment.  

The Board has carefully reviewed all the evidence of record, 
but finds that the veteran's statements, without 
corroborating objective evidence, are considered of limited 
probative value, and are insufficient to establish the 
occurrence of the alleged stressors.  The Board notes that 
following the veteran's October 2004 response to the PTSD 
questionnaire, the RO issued a Supplemental Statement of the 
Case in November 2004, in which they explained to the veteran 
what type of information they needed to verify a specific 
stressor.  The RO explained that they need at least the month 
and the year that an event occurred, and the name of any 
specific soldiers involved or at least his unit.  The RO 
specifically requested that the veteran provide them with the 
month and year of the accident he described when a soldier 
was shot and when the soldier was crushed by a truck in 
Germany.  The veteran was offered a period of 60 days to 
respond to that request, but no response was received from 
the veteran.  

In this case, the veteran appears to be contending that the 
military environment was stressful, in itself, as reflected 
by the claimed stressors.  He has focused primarily on his 
presence in military service writ large and the fact that 
stressful incidents were going on around him.  The 
information he provided is insufficient for verification, and 
without corroboration of his claimed stressors, there is no 
basis to establish service connection.  Therefore, element 
(2) of 38 C.F.R. § 3.304(f) has not been met and the 
veteran's claim fails on that basis alone.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for PTSD is denied.



____________________________________________
	STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


